 


110 HR 7308 IH: State and Local Sales Tax Deduction Expansion Act of 2008
U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7308 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2008 
Mrs. Blackburn (for herself, Mr. Paul, Mr. Gohmert, and Mr. Burton of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to ensure that all taxpayers have the ability to deduct State and local general sales taxes. 
 
 
1.Short titleThis Act may be cited as the State and Local Sales Tax Deduction Expansion Act of 2008. 
2.Ensure Taxpayers’ Ability to Deduct State and local general sales taxes 
(a)In generalSubsection (a) of section 164 of the Internal Revenue Code of 1986 (relating to general rule) is amended by inserting after paragraph (5) the following new paragraph: 
 
(6)State and local general sales taxes.. 
(b)Conforming amendments 
(1)Paragraph (5) of section 164(b) of such Code (relating to general sales taxes) is amended— 
(A)by striking subparagraphs (A) and (I), and 
(B)by redesignating subparagraphs (B) through (H) as subparagraphs (A) through (G), respectively. 
(2)Subparagraph (C) of section 164(b)(5) of such Code (as redesignated by paragraph (1)) is amended by striking subparagraph (C) and inserting subparagraph (B). 
(3)Clause (ii) of section 164(b)(5)(D) of such Code (as redesignated by paragraph (1)) is amended by striking this paragraph and inserting subsection (a)(6). 
(4)Clause (i) of section 164(b)(5)(G) of such Code (as redesignated by paragraph (1)) is amended by striking this paragraph in the matter preceding subclause (I) thereof and inserting subsection (a)(6). 
(5)Clause (ii) of section 56(b)(1)(A) of such Code is amended by striking or (3) of section 164(a) or clause (ii) of section 164(b)(5)(A) and inserting (3), or (6) of section 164(a).  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
 
